Citation Nr: 1625700	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residual scarring of the chest secondary to shrapnel wound in service.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to February 1972; during that period of service, the Veteran had service in the Republic of Vietnam from August 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issue.  The Veteran timely appealed that decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned in June 2014.

This case was initially before the Board in March 2015, when it was remanded for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  


FINDING OF FACT

The evidence of record demonstrates that the Veteran's residual scarring of the chest was incurred in military service.


CONCLUSION OF LAW

The criteria establishing service connection for residual scarring of the chest due to shrapnel wound have been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the favorable decision to award service connection for residuals scarring of the chest, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits sought.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Turning to the evidence of record, the Veteran first reported that he had a scar on his chest as a result of being hit by shrapnel while in Vietnam in a December 2009 stressor statement submitted in conjunction with his claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran was subsequently awarded service connection for PTSD on the basis of corroborated mortar attacks on the Veteran's supply unit during his period of service in the Republic of Vietnam.  

Since that time, including in his October 2011 claim and during his June 2014 hearing, the Veteran has repeatedly and consistently reported that he suffered a superficial shrapnel wound during a mortar attack in Vietnam, after which he saw a medic and was given a bandaid.  The Veteran also reported that he never sought further treatment for that wound and that it eventually blistered and formed a scar.  

In support of the Veteran's contentions, he submitted a March 2013 statement from his spouse in which she stated that she was dating the Veteran when he was deployed to Vietnam; she stated that he left for Vietnam without a scar on his chest and that when he came home there was a chest scar the size of an inch which has grown larger over time.  

The Veteran's September 1970 enlistment examination noted that the Veteran's chest had pectus excavatum, although no other deformities were noted.  Thus, the Board finds that the Veteran is presumed sound as to his any scarring of his chest upon entrance into military service.  See 38 U.S.C.A. § 1111 (West 2014).  

The Veteran's service treatment records do not document at treatment for any shrapnel wound of the chest or any other injury of the chest during his period of service.  The Veteran's February 1972 separation examination noted a normal chest and without any skin problems or other identifying body marks, scars or tattoos.  The Veteran signed the last page, which indicated as follows: "Since my last physical, my condition has not changed.  My condition is good.  Medical records reviewed."  

The Veteran filed his claim for service connection for residual scarring of the chest due to shrapnel in October 2011; as noted previously, the Veteran was awarded service connection for PTSD in a June 2010 rating decision, on the basis of confirmed stressors including mortar attacks on his unit during the Republic of Vietnam, at least one of which the Veteran indicated resulted in his being hit by a piece of shrapnel on his chest.  He stated that there "was not a lot of bleeding and the medic checked me and said that it would be okay."  

In other statements, particularly his June 2013 substantive appeal and in his June 2014 Board hearing, the Veteran reported that during a mortar attack he was hit by a small object; he was handed a bandaid for that shrapnel wound of the chest.  He denied any further treatment after that.  

The first noted instance of the Veteran's claimed chest scar was in a March 2009 VA primary care record, which during the physical examination of the chest, it was revealed that the Veteran had a "keloid scar (Vietnam shrapnel injury)."  The Veteran's other VA treatment records generally do not demonstrate any further notation or treatment for his chest scar.  

The Veteran underwent a VA examination of his chest scar in June 2015; he was diagnosed with a keloid scar of the chest.  The Veteran continued to report that the scar stemmed from being hit by a mess of gravel, shrapnel and other sharp objects during his deployment to the Republic of Vietnam.  He reported seeing a medic at that time and was given a bandaid.  He denied seeking any further treatment for his scar at any time.  After examination, the examiner opined that the Veteran's scar was less likely than not incurred in or the result of military service; her rationale was as follows:  

I have reviewed the VBMS/Virtual VA e[lectronic-]claim file [(e-file)], and the Veteran's lay testimony for this medical opinion.  Review of the [e-file] shows Veteran[] entered military service in January 1971 and qualified for military separation without limitations or recommendations in February 1972.  Review of the [e-file] shows the June 27, 2014 Board of Appeals reveals there is no question as to whether the Veteran has a chest scar.  The question the Board requests a determination for is when did the Veteran sustain the scar and receive medical treatment and/or documentation for this claimed direct service connected injury.  Continued [e-file] review finds the Veteran's military separation medical record in February1972.  It shows the Veteran's hand written statements.  "There were no changes in my s medical condition since my last physical exam.  Medical records reviewed.  My condition is good."  The Veteran's military entrance physical exam in 1970 documents Veteran had pectus excavatum (bird cage chest).  No other abnormalities of the trunk.  Likewise, none other abnormalities found by examining physician on military discharge physical exam.  Review of the Veteran's post military medical record shows no medical treatment post military to present for a chest scar.  The earliest finding of the Veteran mentioning a chest scar was in 2012 when he mentioned that he wanted increased service connection for his chest scar caused by shrapnel in Vietnam.  Review of the [e-file] shows the Veteran filed a claim for a "chest wound residuals of shrapnel" in October 2011.  Review of the Veteran's in-service military record shows no findings of an event or injury.  The Veteran informed examiner that he was not sure if his chest scar occurred in 1971 or 1972, caused by gravel, shrapnel, or a sharp object.  Further stated, medic treated chest wound with a band aid.  Veteran informed examiner that claim[] f[i]led because the keloid scar increased in size over the years.  Today's physical exam finds a well-healed nontender keloid scar upper mid lower 1/3 chest -flesh colored 3cm long x 2cm w[ith] slightly elevated soft rubbery diffuse nontender well-healed keloid flesh-colored scar.  There are no findings that the Veteran's claimed (SVC) chest scar was incurred or caused by a military event.  There are no findings of a chronic disability or functional impairment.  Based on have review of the [e-file], and the Veteran's lay testimony . . .  [i]t is this examiner's opinion that it is not at least as likely as not (a 50 percent or greater probability) that any currently diagnosed chest scars are related to and/or had their onset during the Veteran's period of service.  Rationale: There is no nexus of care establishing continuity of care for an in-service event of injury for the Veteran's claimed chest scar.  There are no Veteran complaints, concerns, no physical exam findings in the military medical records for the Veteran's claimed service connected chest scar condition.  The earliest the Veteran mentioned to medical personnel that he had a chest scar was in 2012.  Additionally, the Veteran verbalized that he wanted to file a claim for increased service connection because it was caused by shrapnel in Vietnam.  The Veteran filed a claim for this chest scar in 2012.

Based on the foregoing evidence, the Board finds that service connection for residual scarring of the chest is warranted.  First, the Board notes that the evidence of record definitively demonstrates that the Veteran has a chest scar.  The first element of service connection has been met.  

Likewise, the second element of service connection has been met in this case as VA has previously conceded that the Veteran was present in the Republic of Vietnam and that his unit was the subject of several mortar attacks during his period of service; the Veteran has been awarded service connection for PTSD based on these conceded mortar attacks.  Thus, the Board finds no reason to doubt the Veteran's competent contention that such mortar attacks resulted in a superficial chest wound that caused a scar.

Turning to the June 2015 examiner's opinion, the Board notes that it is factually inaccurate in several respects.  First, the Veteran filed his claim for the scar in 2011, not 2012.  More importantly, however, the first notation of any scar by the Veteran was in 2009, in his December 2009 stressor statement, not in 2012.  However, that scar was noted in a March 2009 VA primary care examination, and was noted as being related to a Vietnam shrapnel wound at that time.  It does not appear that the VA examiner's claims file review was extensive or accurate based on these factual mistakes.  

Further, the entire basis of the examiner's opinion is that there was no continuity of care for the Veteran's scar.  The Veteran has indicated that he received a superficial wound in service that was treated with a bandaid and that he sought no further treatment for that condition.  Based on those statements, one would not expect that there would be a continuity of care in this case, as the Veteran admitted that he did not seek any further care after the initial treatment with a bandaid during a mortar attack.  The lack of continuity of care does not preclude the possibility in this case that the scar was incurred in service; such a rationale is based on a faulty premise in this case.  Therefore, the Board finds that the June 2015 examiner's opinion is inadequate, and lacks internal consistency and accuracy of the factual record.  The Board gives that opinion no probative value.  

In contrast, VA has conceded that the Veteran's unit was the subject of mortar attacks.  The Veteran has indicated in the December 2009 stressor statement that during at least one of those attacks he was hit by flying debris and sustained a scar of the chest, which was treated with a bandaid and that he did not seek any further treatment for, either during or after service.  The other evidence of record demonstrates that he did not have a chest scar on entrance, and that his spouse indicated that he left for the service without a scar and returned with a scar on his chest.  

In light of the Veteran's extremely competent and credible statements, the Board finds that the injury is consistent with the Veteran's types, places and circumstances of such service, even in the absence of official documentation of that injury occurring in his service treatment records.  See 38 U.S.C.A. § 1154(b) (West 2014).  

Accordingly, service connection for residual scarring of the chest due to shrapnel wound is warranted.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a residual scarring of the chest due to shrapnel wound is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


